                                                                          Case 4:21-cv-00548-YGR Document 26 Filed 05/28/21 Page 1 of 1




                                                                  1                                    UNITED STATES DISTRICT COURT
                                                                  2                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                  3
                                                                      MARIA RUTENBURG,                                  Case No.: 4:21-cv-00548-YGR
                                                                  4

                                                                  5                Plaintiff,                           JUDGMENT
                                                                  6          vs.
                                                                  7
                                                                      TWITTER, INC.,
                                                                  8
                                                                                    Defendant.
                                                                  9

                                                                 10

                                                                 11          The Court having dismissed this case for lack of subject matter jurisdiction, it is ORDERED,
                                                                      ADJUDGED AND DECREED that, in compliance with the Court’s prior Orders: this matter is
                               Northern District of California




                                                                 12
United States District Court




                                                                 13   DISMISSED for lack of subject matter jurisdiction. Judgment is entered in favor of defendant Twitter,

                                                                 14   Inc. and against plaintiff Maria Rutenburg. Plaintiff Maria Rutenburg shall take nothing by the

                                                                 15   complaint herein.

                                                                 16          The Clerk of the Court shall enter this judgment and close this matter.

                                                                 17          IT IS SO ORDERED.

                                                                 18   Dated: May 28, 2021
                                                                 19
                                                                                                                        ____________________________________
                                                                                                                              YVONNE GONZALEZ ROGERS
                                                                 20                                                         UNITED STATES DISTRICT JUDGE

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
